DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings submitted 31 March 2017 and the Replacement Drawings submitted on 3 August 2020 have been accepted.

Information Disclosure Statement
The Information Disclosure Statement filed 16 April 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 5-19, and 20-21 are allowed.  Specifically with respect to the outstanding rejections under 35 USC 101, the instant claims have been amended to recite practical applications that integrate the judicial exceptions and provide for significantly more in the claims herein.  Said amendments recite wherein said acute coronary syndrome (ACS) risk determination is applied to steps that include at least one of: performing coronary catheterization on said subject based on said estimated risk of ACS being high; treating said subject with a cardiovascular disease (CVD) 
With respect to the indefiniteness rejection, Applicant’s arguments are found persuasive especially in further consideration of the claims and in view of further case law to at least Microprocessor Enhancement Corp. v. Texas Instruments Inc., (Fed. Cir. 2008).
With respect to the prior art, the art does not teach or fairly suggest the steps as instantly claimed, as outlined in the Final Office Action dated 20 October 2020 at page 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the 








/Lori A. Clow/Primary Examiner, Art Unit 1631